Case 1:14-cv-03625-VSB-KNF Document 142 Filed 04/06/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

ADELAIDO GALEANA and NICOLAS
GALEANA, individually and on behalf of
others similarly situated,

 

Plaintiff,
-against-

MANHASAN INC. (d/b/a ENTHAICE) and
JUNTIMA NETPRACHAK,

Defendants.

STATEOFNEW YORK )
) SS.:

COUNTY OF NEW YORK _ )

AFFIDAVIT OF
SERVICE

14-cy-3625

ILEANA GOMEZ, being duly sworn, deposes and says:

Deponent is not a party to this action and is over the age of eighteen years and resides in the

State of New York.

On April 5, 2021, I served copies of Judge Broderick’s Order (Dkt. No. 141), by First Class

Mail via The United States Postal Service to:

Manhasan Inc.
3521 72ND ST APT 1A

FLUSHING NY 11372-
4014

Juntima Netprachak

3320 31ST AVE
ASTORIA NY 11106-1431

re me on this

 

Sworn to
6" of April 2021

 
 

 
 
   

f[COHAEL FAILLACE

Notat9 Pasig BLIC -STATE OF NEW YORK
19, O2FA6120964
Qualified in New York County
My Commission Expires January 03, 20>

\

Ileana Gomez \

Paralegal
Michael Faillace & Associates, PC
